Citation Nr: 9906992	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-09 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for a right eye 
disorder, claimed as vision loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1997, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for PTSD, bilateral hearing 
loss disability and a right eye disorder, claimed as vision 
loss.  The veteran subsequently perfected an appeal of that 
decision.  A hearing on these claims was held in Atlanta, 
Georgia, on December 7, 1998, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).

Based on review of the record, the Board finds that the 
veteran has also raised a claim of entitlement to a total and 
permanent disability rating for pension purposes.  This issue 
has not been developed by the RO and is referred to the RO 
for appropriate disposition.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims.  With regard to the veteran's claim of entitlement to 
service connection for right eye vision loss, it is not clear 
whether the examiner reviewed the veteran's claims file, to 
include his service medical records, prior to the 
examination.  In reviewing the service medical records, the 
Board notes that the veteran was treated in October 1971, for 
"cornea, conjunctive burns" secondary to welding without 
goggles.  In the examination report, the examiner does not 
address this incident.  However, he notes that the veteran is 
status post cataract surgery in the right eye with an 
intraocular lens implant.  Because any potential relationship 
between the veteran's in service injury and his subsequent 
cataracts or vision loss were not addressed in the 
examination report, the Board finds that this claim must be 
remanded for another examination.  The examiner should review 
the claims file, to include the veteran's service medical 
records, and render an opinion as to whether his 
corneal/conjunctive burns in service are in any way related 
to his current right eye problems.  

Turning to the veterans claim of entitlement to service 
connection for bilateral hearing loss disability, as with his 
right eye claim, the May 1997 VA examination report failed to 
indicate whether or not the examiner reviewed the claims 
file.  A review of the veteran's service medical records 
indicates that his hearing thresholds worsened during 
service, despite not reaching the levels required for a 
disability under the code.  The veteran testified at his 
December 1998 hearing before a member of the Board that he 
did not wear ear protection in service while working as a 
welder, nor did he wear ear protection as a civilian welder 
after service.  Given the decrease in the veteran's hearing 
during service and the apparent failure of the VA examiner to 
review the veteran's claims file prior to the examination, 
the Board finds that the veteran should be scheduled for 
another audio examination.  The examiner should be requested 
to render an opinion as to whether the veteran's current 
hearing loss disability is related to his period of active 
service.  The claims file should be provided to the examiner 
for review prior to the examination.

Finally, addressing the veteran's claim of entitlement to 
service connection for PTSD, the Board notes that the veteran 
raised several stressors during his December 1998 hearing.  
During this hearing the veteran testified that he was 
stationed near Qui Nhon in Vietnam during his tour, was 
subject to mortar fire at night, and that on one occasion a 
mortar hit a bomb depot nearby and destroyed everything for 
miles around the area.  He also reported that he saw the 
bodies of Vietnamese civilians and soldiers along the side of 
the road.  He further testified that on occasion he was sent 
to an airport nearby where body bags were moved or where he 
helped to move bodies in bags.  
Service personnel records indicate that the veteran was in 
Vietnam from June 1970 to May 1971.  He was assigned 
initially to the "HHC 593rd GS Group" as a Marine Hull 
Repairman, then the 240th QuarterMaster Battalion as a "Phys 
Act Sp" and then with the HHD United States Army Support 
Command as a Marine Hull Repairman again.  His DD214 also 
indicates that he was associated with the 148th 
Transportation Detachment.  While many of the veteran's 
averred stressors are not conducive to verification in that 
he is not able to specify places, dates and units where they 
occurred, or they are events that would not be normally 
reported in military records, his claims of mortar attacks 
and the bombing of the bomb depot are events that U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) can 
corroborate.  Accordingly, the Board finds that the RO should 
contact USASCRUR and provide them with the veteran's service 
personnel records, unit assignments and dates of service in 
Vietnam, and request that they attempt to verify whether or 
not the veteran's units stationed near Qui Nhon were subject 
to mortar attacks and whether or not a bomb depot in this 
area was hit during his period of overseas service.  
Additionally, the RO should contact the veteran and inform 
him that he may provide corroboration of his stressors in the 
form of lay evidence, provided that such lay evidence is from 
persons who witnessed the events when they occurred or to 
whom he related the events at the time they occurred and not 
years later.  Additionally, upon remand the veteran should be 
given the opportunity to add any recent lay or medical 
evidence to the record.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. Derwinski, 3 
Vet. App. 129 (1992).  

Furthermore, with regard to the veteran's PTSD claim, the 
Board notes that the May 1997 psychiatric examination did not 
address his recently identified stressors and statements of 
symptomatology.  Accordingly, the Board finds that the RO 
should schedule the veteran for another VA psychiatric 
examination, during which the examiner should identify the 
veteran's stressors and symptoms and render an opinion as to 
whether these stressors are sufficient to warrant a diagnosis 
of PTSD.  The examiner should review the claims file prior to 
the examination.

Additionally, the Board notes that the veteran reported that 
he has been treated for his disabilities at the VA medical 
facilities in Augusta and Dublin from 1993 to the present.  
These treatment records do not appear to be of record.  
Accordingly, the RO should obtain these treatment records and 
associate them with the claims file prior to scheduling any 
examinations.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the United States Court of 
Appeals for Veterans Claims.  For that reason, to ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he provide corroborating 
evidence of his asserted in service 
stressors.  He should be advised that 
this corroboration, if in the form of lay 
statements, must be from persons who 
witnessed the event or to whom he related 
the event at the time it occurred and not 
years later.  To the extent that he needs 
assistance in locating these individuals, 
the RO should provide what assistance is 
possible.  The RO should also notify the 
veteran that if he has any additional lay 
or medical evidence he wishes to submit 
to support his claim he may do so, 
particularly evidence he may have 
obtained which may not currently be in 
the claims file.

2.  The RO should also attempt to secure 
copies of all VA outpatient and 
hospitalization treatment records 
pertaining to the veteran from the VA 
medical facilities in Dublin and Augusta, 
Georgia, from January 1993 to the 
present.  These records should be 
associated with the claims file.

3.  Upon completion of the above, the RO 
should accord the veteran a vision 
examination.  The veteran's claims folder 
is to be made available to the examiner 
for review prior to this examination.  
The examiner should be specifically 
requested to provide opinions as to the 
approximate date of onset of any current 
right eye disability and whether any 
current right eye disability is 
etiologically related to the veteran's 
active service, specifically, the 
corneal/conjunctive burns he received in 
service while welding.  All findings, and 
the reasons and bases therefor, should be 
set forth in a clear, logical and legible 
manner on the examination report.

4.  Upon completion of the above, the RO 
should accord the veteran an audio 
examination.  The veteran's claims folder 
is to be made available to the examiner 
for review prior to this examination.  
The examiner should be specifically 
requested to provide opinions as to the 
approximate date of onset of any current 
bilateral hearing loss disability and as 
to whether any current bilateral hearing 
loss disability is etiologically related 
to the veteran's active service.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

5.  Upon completion of the above, and 
whether or not the veteran responds to 
the RO's request for additional stressor 
information, the RO should contact the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) and request 
that they provide any verification they 
can of the veteran's alleged stressors.  
The RO should forward to the USASCRUR a 
copy of the veteran's DD 214, his service 
personnel records, and his averred 
stressors.  The RO should be sure to 
provide USASCRUR with the veteran's 
identification number, social security 
number, and unit numbers, along with any 
additional information which may be 
requested by USASCRUR.  Also, the RO 
should inform the USASCRUR that the 
veteran was stationed near Qui Nhon 
during the time period of June 12, 1970, 
to May 2, 1971.  

6.  After completion of the above, and 
association of any accumulated evidence 
with the claims file, the RO should 
accord the veteran a psychiatric 
examination.  The claims file with the 
newly obtained evidence, must be 
forwarded to the examiner and reviewed 
prior to the examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
If the veteran is diagnosed with PTSD, 
the examiner should be requested to 
explain the sufficiency of each specific 
stressor relied upon for the diagnosis, 
the symptomatology relied upon for the 
diagnosis, the basis for the conclusion 
that the veteran's symptomatology was 
adequate to support a diagnosis of PTSD, 
and whether there is a causal nexus 
between the veteran's specific claimed in 
service stressor(s) and his current 
symptomatology. 

7.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 9 -


